*710
ORDER

PER CURIAM.
Beverly Clodfelter (“Clodfelter”) appeals from the trial court’s judgment (1) admitting into evidence Nissan Motor Co., Ltd. & Nissan North America’s trial exhibits and testimony related to those exhibits because they involved evidence of other incidents that were irrelevant to the issue of seatbelt-failure cases; and (2) excluding Clodfelter’s evidence of other incidents relating to the failure of driver’s side shoulder harnesses in frontal impact collisions.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The trial court’s judgment is affirmed in accordance with Rule 84.16(b).